Title: To George Washington from Henry Clinton, 14 December 1781
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York 14th December 1781
                        
                        It being requisite that a Supply of Clothing, Necessaries, & Money should be sent to the British
                            & German Prisoners confined in different parts of Pennsylvania; I am to request a Passport for two subaltern
                            Officers, two Quarter Masters, and six Serjeants, to proceed to Philadelphia, Lancaster, & Reading, or any other
                            adjacent Places, where the said Prisoners at present reside, with such Articles as may be judged necessary; and after the
                            Delivery thereof to return hither. I am Sir Your most humble Servant
                        
                            H. Clinton

                        
                    